Case 1:19-cv-21586-UU Document 13 Entered on FLSD Docket 06/04/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-21586-UU

 IRAIZ HERNANDEZ,

        Plaintiff,

 v.

 DEPARTMENT STORES NATIONAL BANK,

        Defendant.
                                                        /

                                                 ORDER

        THIS CAUSE is before the Court upon the Joint Stipulation to Arbitrate and Stay Action.

 D.E. 12. The Court has reviewed the pertinent portions of the record and is otherwise fully advised

 in the premises.

        On April 25, 2019, Plaintiff filed the complaint alleging violations of the Telephone

 Consumer Protection Act, the Florida Consumer Collection Practices Act, and wrongful

 garnishment. D.E. 1. On June 3, 2019, the parties filed the Motion, informing the Court that

 Plaintiff’s claims arise out of a credit card agreement with a binding arbitration provision. D.E.

 12. The Parties agree to submit all claims to binding arbitration and to stay all judicial proceedings

 pending the outcome of arbitration pursuant to the parties’ arbitration agreement. Id. Having

 carefully reviewed the Stipulation and the arbitration agreement (D.E. 12-1), it is hereby

        ORDERED AND ADJUDGED that parties SHALL attend arbitration pursuant to the

 parties’ arbitration agreement. It is further
Case 1:19-cv-21586-UU Document 13 Entered on FLSD Docket 06/04/2019 Page 2 of 2



        ORDERED AND ADJUDGED that the parties SHALL file status updates every sixty (60)

 days from the date of this order and immediately upon resolution of the binding arbitration under

 the parties’ arbitration agreement. It is further

        ORDERED AND ADJUDGED that the action is hereby STAYED pending resolution of

 binding arbitration pursuant to the parties’ arbitration agreement. It is further

        ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close the

 case. All future hearings are CANCELLED and all pending motions are DENIED AS MOOT.

        DONE AND ORDERED Chambers in Miami, Florida, this _3d_ day of June, 2019.



                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf




                                                     2
